       Case 2:19-cv-00030-JM-PSH Document 62 Filed 05/06/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION


COREY D. STEWARD                                                             PLAINTIFF
ADC #122825
v.                               No: 2:19-cv-00030 JM-PSH

TIFFANY SIMS, et al.                                                         DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris. Plaintiff, represented by appointed counsel R.

Bryant Marshall, requested and was given additional time to file objections to the Proposed

Findings and Partial Recommendation. On April 30, 2020, Plaintiff filed a second motion for

enlargement of time to file objections; in the same motion, Plaintiff’s counsel seeks leave to

withdraw as Plaintiff’s counsel. (Doc. No. 61)

       While Plaintiff’s counsel has made efforts to communicate with Plaintiff by phone

regarding the Proposed Findings and Partial Recommendation, Plaintiff chose not to participate. 1

Plaintiff’s motion for extension of time to respond is DENIED; Mr. Marshall’s motion to withdraw

as attorney of record is GRANTED, for good cause shown.

       The Court has reviewed the record de novo and after careful consideration, the Court

concludes that the Proposed Findings and Partial Recommendation should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT Defendant Erick Hinton’s motion for summary




1
  According to Document No. 61-2, Mr. Marshall’s office was notified by officers at the East
Arkansas Regional Unit at Grady, where Plaintiff is detained, that Plaintiff refused the phone call
appointment scheduled with Mr. Marshall for April 23rd.
       Case 2:19-cv-00030-JM-PSH Document 62 Filed 05/06/20 Page 2 of 2



judgment (Doc. No. 47) is granted and Steward’s claims against him are dismissed without

prejudice for failure to exhaust available administrative remedies.

       Mr. Marshall’s motion for order allowing withdrawal is GRANTED; Plaintiff’s second

motion for enlargement of time is DENIED. (Document No. 61).

       The Clerk is directed to mail this order and all subsequent filings to Plaintiff at P.O. Box

400, Grady, Arkansas 71664.

       Mr. Steward is reminded that he must comply with the Federal Rules of Civil Procedure as

well as Local Rules for the Eastern District of Arkansas. Local Rule 5.5(c)(2) provides that: It is

the duty of any party not represented by counsel to promptly notify the Clerk and the other parties

to the proceedings of any change in his or her address, to monitor the progress of the case, and to

prosecute or defend the action diligently. A party appearing for himself/herself shall sign his/her

pleadings and state his/her address, zip code, and telephone number. If any communication from

the Court to a pro se plaintiff is not responded to within thirty (30) days, the case may be dismissed

without prejudice. Any party proceeding pro se shall be expected to be familiar with and follow

the Federal Rules of Civil Procedure.

       This case will be scheduled for jury trial by separate order on the remaining claim against

Defendant Sims.

       DATED this 6th day of May, 2020.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  2
